DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwok (US 10699376)
As to claim 1, Kwok discloses in eMirror with 3-in-1 stitching by non-rectilinear warping of camera views having claimed:
a.	a notification method for notifying an object of information using a notification device or a light source device provided in a vehicle read on Col. 2, Lines 61-67, ( The goal of “3-in-1” video stitching for an eMirror display is to present a back camera view behind a car together with each of the 2 side camera views in an integrated/fused fashion as a single (e.g., panoramic) image on the eMirror display. The panoramic video may be more visually useful and/or appealing user-interface);
b.	recognizing a plurality of objects based on a result of detection performed by an external sensor; giving a priority for the recognized objects read on Col. 11, Line 61 – Col. 12, Line 15,  (the CNN module 150 and/or the video pipeline 156 to build a model and/or abstraction of the environment around the vehicle 50.  The computer vision operations may enable the processors 106a-106n to understand the environment, a state of objects, relative positions of objects and/or a meaning of objects to derive inferences (e.g., detect that the state of a streetlight is red, detect that a street sign indicates the vehicle 50 should stop, understand that a pedestrian is walking across the street from right to left, understand that brake lights of a vehicle ahead indicate that the vehicle is slowing down, etc.));
c.	selecting a notification target from the recognized objects based on the given priority; associating the notification target with a region of the notification device; and performing notification for the notification target using the associated region of the notification device read on Col. 24, Lines 24-54, (the apparatus 100 may be configured to present more relevant scene information to the driver 202.  More relevant scene information may be presented by prioritizing and/or devoting screen real estate of the eMirror display 118 to give more resolution (e.g., size/area) to objects/vehicles that are closer to the vehicle 50. Generally, situations where objects are close to the vehicle 50 may present a more urgent risk for the driver 202 to be aware of. For example, the decision module 158 may utilize the objects detected by the CNN module 150 to determine which objects are closer and which objects the driver 202 may need to be aware of).  
As to claim 2, Kwok further discloses: 
a.	wherein the priority is determined based on a positional relationship between the object and the vehicle read on Col. 24, Lines 24-54, (The apparatus 100 may be configured to present more relevant scene information to the driver 202. More relevant scene information may be presented by prioritizing and/or devoting screen real estate of the eMirror display 118 to give more resolution (e.g., size/area) to objects/vehicles that are closer to the vehicle 50. Generally, situations where objects are close to the vehicle 50 may present a more urgent risk for the driver 202 to be aware of. For example, the decision module 158 may utilize the objects detected by the CNN module 150 to determine which objects are closer and which objects the driver 202 may need to be aware of). 
As to claim 3, Kwok further discloses: 
a.	wherein the notification includes information about an association relationship between information about which notification is performed and a notification target read on Col. 11, Line 64-Col. 12, Line 15, (The computer vision operations may enable the processors 106a-106n to understand the environment, a state of objects, relative positions of objects and/or a meaning of objects to derive inferences (e.g., detect that the state of a streetlight is red, detect that a street sign indicates the vehicle 50 should stop, understand that a pedestrian is walking across the street from right to left, understand that brake lights of a vehicle ahead indicate that the vehicle is slowing down, etc.). The sensor fusion module 152 may enable a comparison and/or cross-reference of the data received from the vehicle sensors 114 at a particular time to the video data captured at another particular time in order to adjust a confidence level of an inference. The type of inferences made by the processors 106a-106n may be varied according to the design criteria of a particular implementation).  
As to claim 4, Kwok further discloses: 
a.	wherein the notification device is provided with a plurality of regions and one region is assigned to one notification target read on Col. 14, Lines 42-57, (the panoramic video frame 300 may comprise three portions 310a-310c and an invalid area 312. The three portions 310a-310c may comprise video frames captured by the capture devices 102a-102n that have been stitched together by the processors 106a-106n to form the output panoramic video frame 300. In the example shown in association with FIG. 3, the portion 310a may correspond with the video frames FRAMES_F generated by the driver side capture device 102f, the portion 310b may correspond with the video frames FRAMES_C generated by the rear capture device 102c and the portion 310c may correspond with the video frames FRAMES_D generated by the passenger side capture device 102d. The size and/or shape of the portions 310a-310c and/or the invalid area 312 may be varied according to the design criteria of a particular implementation).  
	As to claim 6, the claim is interpreted and rejected as to claim 1.
As to claim 7, the claim is interpreted and rejected as to claim 1.  Kwok further discloses a non-transitory computer readable storage medium, Col. 27, Lines 14-31, (video digital signal processor (VDSP) and/or similar computational machines, programmed according to the teachings of the specification, as will be apparent to those skilled in the relevant art(s).  Appropriate software, firmware, coding, routines, instructions, opcodes, microcode, and/or program modules may readily be prepared by skilled programmers based on the teachings of the disclosure, as will also be apparent to those skilled in the relevant art(s). The software is generally executed from a medium or several media by one or more of the processors of the machine implementation).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwok in view of Phlug (DE 102013217430).
As to claim 5, Kwok does not explicitly recite finishing to select the notification target when a total number of selected objects reaches an upper limited value for the number of the regions of the notification device.  
However, Phlug cures this deficiency by teaching that it may be beneficial finishing to select the notification target when a total number of selected objects reaches an upper limited value for the number of the regions of the notification device read on Page 8, Para. 2, (The hazards can be ranked by taking into account the speed, distance, size, mass and deformability and vulnerability of the relevant vehicles or objects. There could be a lookup table for each object property influence value used. To avoid overwhelming the driver with too much object information and data, there may be some level of influence or a limited number of objects that have the highest ranking and which the driver is alerted to. In the example of such a ranking scheme shown in Table 1: influence level Object A Object B Object C Object D Object D speed metrics 5 5 4 2 2 Vehicle type metric – danger).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the driver assistance system for a motor vehicle of Pflug into Kwok in order to avoid overwhelming the driver with too much object information and data.

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
9.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689